DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 18 objected to because of the following informalities:  Claim 18 end with a colon instead of a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-15, 18-20 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Wang (CN103901897).


          In regards to claim 1, Wang teaches a gimbal control method comprising:  (abstract, ‘control method a tripod head’)

          obtaining a measured working parameter of a gimbal, the gimbal comprising: (fig(s) 2-4, ‘rotation angle’, ‘angular velocity’; para 0023-0055)

          an axial arm; and (abstract; para(s) 0041-0046; ‘PTZ/Pan/Tilt/Zoom gimbal’)

          a motor configured to drive the axial arm to rotate to drive a photographing device mounted on the gimbal to move in one or more directions; (para(s) 0023-0055; para 0035, ‘recites camera can also be driven to rotate by rotating devices’) 

          obtaining a working parameter of the gimbal when the gimbal is controlled by a remote controller; and (fig(s) 2-4, ‘rotation angle’, ‘angular velocity’; para 0023-0055; 10, 20 fig. 5, ‘sensor’, ‘controller’)

          in response to the measured working parameter being greater than the working parameter of the gimbal when the gimbal is controlled by the remote controller, controlling the motor to drive the axial arm to rotate to a target attitude. (10, 20 fig. 5, ‘sensor’, ‘controller’; para(s) 0023-0055) 


          In regards to claim 2, Wang teaches a method according to claim 1, (see claim rejection 1) wherein obtaining the measured working parameter of the gimbal includes: (fig(s) 2-4, ‘rotation angle’, ‘angular velocity’; para 0023-0055)
 

          obtaining a current of the motor; and (S41 fig. 4, ‘Detects the control signal received by the moving body of which could be a voltage or a current’) 

          measuring a torque corresponding to the current according to a proportional relationship between currents and torques, the measured torque being determined as the measured working parameter of the gimbal.  (fig(s) 2-4, ‘rotation angle’, ‘angular velocity’; para(s) 0023-0055; employs a PTZ/gimbal/gyroscope with 3 axis of rotation where a controller anticpates motion’)



          In regards to claim 3, Wang teaches a method according to claim 2, (see claim rejection 2) wherein the measured working parameter being greater than the working parameter of the gimbal when the gimbal is controlled by the remote controller includes: the measured torque being greater than a preset torque threshold.  (fig(s) 2-4, calculates ‘rotation angle’, ‘angular velocity’ the controller determines whether if a preset threshold is exceeded the calculation of a torque is the same principle.; para(s) 0023-0055; employs a PTZ/gimbal/gyroscope with 3 axis of rotation where a controller anticipates motion’)



          In regards to claim 4, Wang teaches a method according to claim 3, (see claim rejection 3) wherein the measured torque being greater than the preset torque threshold includes: the measured torque being always greater than the preset torque threshold within a preset time period.  (fig(s) 2-4, calculates ‘rotation angle’, ‘angular velocity’ the controller determines whether if a preset threshold is exceeded the calculation of a torque is the same principle.; para(s) 0023-0055; employs a PTZ/gimbal/gyroscope with 3 axis of rotation where a controller anticipates motion’)



          In regards to claim 5, Wang teaches a method according to claim 1, (see claim rejection 1) wherein obtaining the working parameter of the gimbal includes: collecting a measured attitude of the gimbal through an inertial measurement unit (IMU) disposed on the gimbal; and obtaining a control deviation of the gimbal according to the measured attitude of the gimbal and determining the control deviation as the measured working parameter of the gimbal.  (10, 20 fig. 5, ‘control system comprising a sensor 10 and a controller 20’)


          In regards to claim 8, Wang teaches a method according to claim 1, (see claim rejection 1) wherein: 

          the measured working parameter is a current of the motor; and (S41 fig. 4, ‘Detects the control signal received by the moving body of which could be a voltage or a current’; para 0035, ‘recites camera can also be driven to rotate by rotating devices’) 

          the measured working parameter being greater than the working parameter of the gimbal when the gimbal is controlled by the remote controller includes: (S41 fig. 4, ‘calculation of rotation angle and angular velocity is determined by a controller with a preset angle threshold.’)

          the current being greater than a preset current threshold. (S22, S32, S41 fig. 4, ‘Detects the control signal received by the moving body of which could be a voltage or a current’)


          In regards to claim 9, Wang teaches a method according to claim 8, wherein the current being greater than the preset current threshold includes: the current being always greater than the current threshold within a preset time period.  (S22, S32, S41 fig. 4, ‘Detects the control signal received by the moving body of which could be a voltage or a current’; ‘recites the movement of the gimbal can be judged the condition of a threshold can be used in a specified time period.’)



          In regards to claim 10, Wang teaches a method according to claim 1, (see claim rejection 1) wherein controlling the motor to drive the axial arm to rotate to the target attitude includes: (abstract; fig(s) 1-5, para(s) 0023-0055) 

          measuring, through an IMU disposed at the gimbal, an application direction of a human force applied to the gimbal; retrieving a target speed for changing the target attitude of the gimbal; and (para(s) 0023-0055; 10, 20 fig. 5, ‘sensor’, ‘controller’, ‘gimbal/PTZ’)

          controlling, according to the target speed, the motor to drive the axial arm to rotate in the application direction to the target attitude. (para(s) 0023-0055; para 0035, ‘recites camera can also be driven to rotate by rotating devices’) 
 


          In regards to claim 11, Wang teaches a gimbal, comprising: (abstract)

          a fixing mechanism configured to fix a photographing apparatus mounted at the gimbal; (para(s) 0023-0055)

          one or more axial arms; (abstract; para(s) 0041-0046; ‘PTZ/Pan/Tilt/Zoom gimbal’)

          a motor configured to drive a corresponding one of the one or more axial arms to rotate, thereby driving the photographing apparatus mounted to move in one or more directions; a controller configured to: (para(s) 0023-0055; para 0035, ‘recites camera can also be driven to rotate by rotating devices’) 
 
          obtain a measured working parameter of the gimbal; obtain a working parameter of the gimbal when the gimbal is controlled by a remote controller; and (fig(s) 2-4, ‘rotation angle’, ‘angular velocity’; para 0023-0055; 10, 20 fig. 5, ‘sensor’, ‘controller’)

          in response to the measured working parameter being greater than the working parameter of the gimbal when the gimbal is controlled by the remote controller, control the motor to drive the axial arm to rotate to a target attitude. (10, 20 fig. 5, ‘sensor’, ‘controller’; para(s) 0023-0055) 
 


         In regards to claim 12, Wang teaches a gimbal according to claim 11, (see claim rejection 11) wherein the controller is further configured to: obtain a current of the motor; and (S41 fig. 4, ‘Detects the control signal received by the moving body of which could be a voltage or a current’) 

          measure a torque corresponding to the current according to a proportional relationship between currents and torques, the measured torque being determined as the measured working parameter of the gimbal. (fig(s) 2-4, calculates ‘rotation angle’, ‘angular velocity’ the controller determines whether if a preset threshold is exceeded the calculation of a torque is the same principle.; para(s) 0023-0055; employs a PTZ/gimbal/gyroscope with 3 axis of rotation where a controller anticipates motion’)
 


         In regards to claim 13, Wang teaches a gimbal according to claim 12, (see claim rejection 12) wherein the measured working parameter being greater than the working parameter of the gimbal when the gimbal is controlled by the remote controller includes: 
(10, 20 fig. 5, ‘control system comprising a sensor 10 and a controller 20’)

         the measured torque being greater than a preset torque threshold. (fig(s) 2-4, calculates ‘rotation angle’, ‘angular velocity’ the controller determines whether if a preset threshold is exceeded the calculation of a torque is the same principle.; para(s) 0023-0055; employs a PTZ/gimbal/gyroscope with 3 axis of rotation where a controller anticipates motion’)
  


         In regards to claim 14, Wang teaches a gimbal according to claim 13, (see claim rejection 13) wherein the measured torque being greater than a preset torque threshold includes: the measured torque being always greater than the preset torque threshold within a preset time period. (fig(s) 2-4, calculates ‘rotation angle’, ‘angular velocity’ the controller determines whether if a preset threshold is exceeded the calculation of a torque is the same principle.; para(s) 0023-0055; employs a PTZ/gimbal/gyroscope with 3 axis of rotation where a controller anticipates motion’) 


         In regards to claim 15, Wang teaches a gimbal according to claim 11, (see claim rejection 11) wherein the controller is further configured to: collect a measured attitude of the gimbal through an IMU disposed on the gimbal; and (10, 20 fig. 5, ‘control system comprising a sensor 10 and a controller 20’)


obtain a control deviation of the gimbal according to the measured attitude of the gimbal and determine the control deviation as the measured working parameter of the gimbal. (10, 20 fig. 5, ‘control system comprising a sensor 10 and a controller 20’)
 
          In regards to claim 18, Wang teaches a gimbal according to claim 11, (see claim rejection 11) wherein: 

          the measured working parameter is a current of the motor; and (S41 fig. 4, ‘Detects the control signal received by the moving body of which could be a voltage or a current’; para 0035, ‘recites camera can also be driven to rotate by rotating devices’)

          the measured working parameter being greater than the working parameter of the gimbal when the gimbal is controlled by the remote controller includes: (S41 fig. 4, ‘calculation of rotation angle and angular velocity is determined by a controller with a preset angle threshold.’)
 
          the current being greater than a preset current threshold: (S22, S32, S41 fig. 4, ‘Detects the control signal received by the moving body of which could be a voltage or a current’)
 


          In regards to claim 19, Wang teaches a gimbal according to claim 11, (see claim rejection 11) wherein the current being greater than a preset current threshold includes: the current being always greater than the current threshold within a preset time period. (S22, S32, S41 fig. 4, ‘Detects the control signal received by the moving body of which could be a voltage or a current’; ‘recites the movement of the gimbal can be judged the condition of a threshold can be used in a specified time period.’)
  

          In regards to claim 20, Wang teaches a gimbal according to claim 11, (see claim rejection 11) wherein the controller is further configured to: measure, through an IMU disposed at the gimbal, an application direction of a human force applied to the gimbal; (para(s) 0023-0055; 10, 20 fig. 5, ‘sensor’, ‘controller’, ‘gimbal/PTZ’)

          retrieve a target speed for changing the target attitude of the gimbal; and (fig(s) 2-4, ‘rotation angle’, ‘angular velocity’; para 0023-0055; 10, 20 fig. 5, ‘sensor’, ‘controller’)
 

          control, according to the target speed, the motor to drive the axial arm to rotate in the application direction to the target attitude. (S41 fig. 4, ‘Detects the control signal received by the moving body of which could be a voltage or a current’; para 0035, ‘recites camera can also be driven to rotate by rotating devices’; 10, 20 fig. 5, ‘sensor’, ‘controller’)


Allowable Subject Matter

Claims 6-7, 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852